Mr. R. Michael Strickland, Mr. Marvin M. Spivey, Jr., Mr. Glenn C. Raynor, Attorneys *525at Law, For The North Carolina Rate Bureau.
Mr. William M. Trott, Attorney at Law.
Ms. Sherri L. Hubbard, Attorney at Law, Ms. Patricia Ford, For North Carolina Department Of Insurance.
Mr. Robert Devane Croom, IV, Assistant Attorney General, For State of North Carolina.
Mr. Jonathan L. Crook, Attorney at Law.
ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by N.C. Rate Bureau on the 6th of September 2016 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed Ex Mero Motu by order of the Court in conference, this the 8th of December 2016."
Upon consideration of the petition filed on the 6th of September 2016 by N.C. Rate Bureau in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of December 2016."